BLD-291                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 14-1388
                                   ___________

                          JUSTICE RASIDEEN ALLAH,
                                      Appellant

                                         v.

  ADMINISTRATOR NEW JERSEY STATE PRISON; COMMISSIONER OF NEW
    JERSEY DEPARTMENT OF CORRECTIONS; ALFORD KANDELL, Assistant
 Administrator New Jersey State Prison; SCHYONERS, Sgt. First Shift Supervisor-New
Jersey State Prison; GROVE/GROVER, Sgt. Second Shift Supervisor - New Jersey State
     Prison; K. HARRISON, Senior Correctional Officer - New Jersey State Prison;
          NAPARELLA, Senior Correctional Officer - New Jersey State Prison
                      ____________________________________

                   On Appeal from the United States District Court
                            for the District of New Jersey
                           (D.C. Civil No. 3-08-cv-01753)
                      District Judge: Honorable Joel A. Pisano
                    ____________________________________

            Submitted for Possible Dismissal Due to a Jurisdictional Defect
   and Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 26, 2014

          Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                            (Opinion filed: July 9, 2014)

                                     _________

                                     OPINION
                                     _________

PER CURIAM
       Justice Rasideen Allah, proceeding pro se and in forma pauperis, appeals from the

District Court’s denial of his motion for reconsideration pursuant to Federal Rule of Civil

Procedure 59(e). For the reasons set forth below, we will summarily affirm. 1

                                             I.

       Allah, a New Jersey prisoner, filed a complaint pursuant to 42 U.S.C. § 1983

against various employees and administrators of New Jersey State Prison. The complaint

was dismissed on January 25, 2012, when the District Court granted the defendants’

motion to dismiss or for summary judgment. Allah then filed a motion for

reconsideration, which the District Court denied on September 21, 2012. Allah appealed,

and this Court affirmed the District Court’s decision in C.A. No. 12-4095. While this

Court’s decision was pending, Allah moved in the District Court for relief from judgment

pursuant to Federal Rule of Civil Procedure 60(b)(3). The District Court dismissed the

motion as moot on November 19, 2013. Allah moved for reconsideration of that order,

and the District Court denied his motion on January 6, 2014. Allah timely appealed. 2



1
  We have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291. We may affirm
on any basis supported by the record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.
2011) (per curiam).
2
  Our review is limited to the District Court’s January 6 order, as Allah’s notice of appeal
was not filed within thirty days of the entry of any other order. See Fed. R. App. P.
4(a)(1)(A). Even though the notice of appeal was received in the District Court on
February 10, 2014, it was dated February 4, 2014, and contained two declarations under
penalty of perjury that it was true and correct. Allah also provided a mail receipt
indicating that the notice was given to prison authorities for mailing on that date. Under
Houston v. Lack, 487 U.S. 266, 276 (1988), it was therefore timely.

                                             2
                                                II.

          We review an order denying a motion for reconsideration for abuse of discretion.

Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam). The District Court

correctly denied Allah’s motion for reconsideration. “A proper Rule 59(e) motion . . .

must rely on one of three grounds: (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct clear error of law or prevent

manifest injustice.” Id. (citations omitted).

          Allah asked for reconsideration of the order dismissing as moot his motion for

relief from judgment pursuant to Federal Rule of Civil Procedure 60(b). In that motion,

Allah challenged the District Court’s conclusion that he had failed to exhaust his

administrative remedies, and he attempted to re-litigate issues already decided by the

District Court. We note that this Court affirmed the District Court’s grant of summary

judgment without addressing whether Allah had exhausted his administrative remedies.

Furthermore, the District Court was bound by this Court’s decision in C.A. 12-4095, as

“[i]t is axiomatic that on remand for further proceedings after decision by an appellate

court, the trial court must proceed in accordance with the mandate and the law of the case

as established on appeal.” Bankers Trust Co. v. Bethlehem Steel Corp., 761 F.2d 943,

949 (3d Cir. 1985) (citations omitted). Accordingly, we discern no error in the District

Court’s decision to deny Allah’s Rule 59(e) motion.

          There being no substantial question presented on appeal, we will summarily

affirm.
                                                3